Adams, J.
1. PRACTICE : appeal dismissed. This action was brought upon a policy of fire insurance. There was a trial to a jury which made special findings. The defendant moved to set aside the special findings, but no ruling appears to have been had upon the motion. No general verdict appears to have been rendered, and no judgment appears to have been rendered. We find exceptions to instructions given, and a motion for a new trial, but no ruling appears to have been had upon this motion. We will say further, that we find no evidence that any notice of appeal has been served upon any one. The appeal, therefore, must be
Dismissed.